By the Court.
The familiar rule that a judgment is conclusive between the parties, and cannot be avoided or impeached upon plea and proof, is not changed by Gen. Sts. c. 129, except in actions on “ a judgment obtained by default and without the knowledge of the defendant.” This case does not come within this provision. On the contrary, it appears that the party had notice of the proceedings before the arbitrator, and appeared before him and was heard on the subject matter embraced in the submission and award and the judgment rendered therein.

Exceptions overruled.